Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant has submitted an eTD over USPAT-10149462.  Therefore, this ODP rejection is withdrawn. A Third Party Submission was submitted into the filewrapper on 13 October 2021 after the last Final Action (filed 23 September 2021).   The Third-Party submission also included a Concise Description of Relevance.  The Third-Party submission (filed 13 October 2021) is similar to the Third-Party submission filed in application 16/216666 on 11 December 2019.  The examiner attempted to make rejections in 16/216666 to reject those claims using references found in the Third-Party submission filed in application 16/216666 on 11 December 2019.  Eventually, the examiner concluded that the claims of 16/216666 were allowable.  Therefore, in a similar way, the examiner finds the Third-Party submission filed in the current application on 13 October 2021 is insufficient to support a conclusion of non-obvious.  There are means under Re-Examination or in the courts for the opposing party to take up this issue, should they choose.  Therefore, the examiner finds the current claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

Conclusion
Claims 1-13 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633